REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Jia (United States Patent No. 10,552,837 discloses an invention for determining a risk score for one or more data transactions. Current data transactions that are associated with one or more current attributes are received. Stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. The determined risk information and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score. In addition, Mankad (United States Patent No. 10,475,033) discloses an invention for managing transactional risk involve, for example, receiving and assessing, using a processor coupled to memory, entity payment transaction information for a predetermined level of risk based at least in part on a payment transaction history of the entity. Likewise using the processor, a report of the predetermined level of risk may be generated, and the payment transaction may be processed for the entity according to predefined processing instructions of the entity. In addition, Gopalakrishnan (United States Patent Application Publication No. 2006/0218192) discloses an invention for providing information services related to multimodal inputs. Several different types of data used as multimodal inputs are described. Also described are various methods involving the generation of contexts using multimodal inputs, synthesizing context-information service mappings and identifying and providing information services.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, generate a prediction for a likelihood of a non-fraud dispute associated with the transaction associated with the account holder by: examining historical transaction and disputes data from the at least one data source associated with an account issuer; retrieving non-fraud dispute attributes based on the examination of historical transaction and disputes data, wherein the non-fraud dispute attributes include non-fraud dispute categories derived from the historical transaction and disputes data, and the non-fraud dispute categories include duplicate processing, credit not processed, paid by other means, defective merchandise, delayed service, and misrepresented merchandise or senice; training the one or more boosted decision trees with training data labeled with the non-fraud dispute categories; parsing the incoming transaction data from the at least one data source associated with an account holder; applying predictive analytics to the incoming transaction data from the at least one data source associated with an account holder based at least on the historical transaction and disputes data and the non-fraud dispute attributes, determining one of the non-fraud dispute categories for the transaction and a prediction value for the one of the non-fraud dispute categories from the applying of the predictive analytics; determining that the prediction value meets a predetermined threshold; and generating the prediction for the likelihood of a non-fraud dispute associated with the transaction associated with the account holder based on the prediction value and the predetermined threshold, wherein the prediction includes the one of the non-fraud dispute categories, and an output interface to transmit to a user device the report with the prediction for the likelihood of a non-fraud dispute associated with the transaction associated with the account holder. 
Claims 2-3, 6-9 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 10 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 11-12, 15-19 are dependent on claim 10 and are allowable for the same reasons stated above. In addition, claim 20 is analogous to claim 1, and thus is allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619